                           Case 6:19-mj-06149-GEB Document 3 Filed 09/16/19 Page 1 of 2



  AO 93 (Rev. J J/1 3) Search and Seizure Warrant



                                                         UNITED STATES DISTRICT COURT
                                                                                                       for the
                                                                                            District of Kansas

                        In the Matter of the Search of                                                   )
                  (Briefly describe the property lo be searched                                          )
                   or identify the person by name and address)
       U ·i ·d s1a1es Posial Service ("USPS") Priorily Mail Parcel. bearing !rac king number
                                                                                                         )
                                                                                                         )
                                                                                                                 Case No.   J   tt-{/J lf t1 - 6l Cb
       '"9n;0~5 1 38 11 6 1 92523 3 2546" addressed lo "Andrea Gomez, 3236 Orchard SI, Wichi1.~ , KS     )
       67 , 08" wilh a relum address of "Jesse Gomez. 1032 Skyline SI, Calexico, CA 9223 1 was
           ~I don Seplember 9, 2019 from Calexico, CA PoSI Office 9223 1. Further, !his parcel           )
       :::g~s approx ima1ely 6 pounds 13 ounces and bears $19.95 in poslage ("Subjecl Parcel").

                                                                 SEARCH AND SEIZURE WARRANT
 To:         Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
 of the following person or property located in the                              District of               KANSAS
 (identify the person or describe the property to be searched and give its location):

     United States Postal Service ("USPS") Priority Mail Parcel, bearing tracking number "9505513811619252332546"
     addressed to "Andrea Gomez, 3236 Orchard St, Wichita, KS 67208" with a return address of "Jesse Gomez, 1032
     Skyline St, Calexico, CA 92231 " was mailed on September 9, 2019 from Calexico, CA Post Office 92231. Further,
     this parcel weighs approximately 6 pounds 13 ounces and bears $19.95 in postage ("Subject Parcel").

        J find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property 10 be seized) :
                Items to be seized from the Subject Parcel include cont lied J~st an @  s, ottek as ettt Hst limites \e marijuana, cocaine,
           methamphetamine and heroin; any drug paraphernalia, including narcotic packaging; any US currency related to the possession or
                                                        distribution of a controlled substance.




            YOU ARE COMMANDED to execute this warrant on or before                      8 d-0( 1 not to exceed J4 days)j~ (
                                           0 at any time in the day or night because good ~ause has been established.
       r/ in the daytime 6:00 a.m. to I0:00 p.m.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to th1
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken .
       . The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Honorable Gwynne E. Birzcr
                                                                                                                                  (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C: § 3103a(b), 1 ~nd that immediate n~tification may have an adverse result Iisted in 18 U.S.C.
  27
§ OS (exc.ept for delay of tnal), and authorize the officer executing this warrant to delay notice to the person who or whose
property, will be searched or seized (check the appropriate box)                                                    •
       O for __ days (not to exceed 30)                         0 until, the facts justifying, the later specific date of

Date and time issued:                    09/11/2019 0:00 am

                                                     {/,3 ;~
City and state:                   Wichita, Kansas
                                                                                                                    HONORABLE ROB ERT LARS EN. U.S. MAGISTRATE JUDG E
                                                                                                                                        Printed name and title
               Case 6:19-mj-06149-GEB Document 3 Filed 09/16/19 Page 2 of 2



AO 93 (Rev. 1111 3) Search and Seizure Warrant (Page 2)

                                                                    Return
                                                                                 Copy of warrant and inventory left with:
                                                                                      µfA
Inventory made in the presence of :                       j,
                                             S"f/AIJ f'    HA~'fit.J
Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer 's signature


                                                                                           Printed name and title
